     Case 1:16-cr-00069-NONE-SKO Document 887 Filed 08/21/20 Page 1 of 2

 1     Barbara Hope O’Neill #102968
       Attorney at Law
 2     Post Office Box 11825
       Fresno, California 93775
 3     Telephone: (559) 459-0655
       Fax: (559) 459-0656
 4
       Attorney for William Lee
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                           CASE No: 1:16-cr-00069-NONE
12                       Plaintiff,
                                                           Motion to File Exhibit 4
13                                                         Medical Records
       WILLIAM LEE,                                        Under Seal and Order
14

15                       Defendant.
16

17
         Counsel requests to file Exhibit 4, medical records of William Lee, under seal. The records
18
      contain personal information.
19

20
21

22    Dated: August 19, 2020                               Respectfully submitted,

23
                                                        s/s Barbara Hope O’Neill
24                                                       Barbara Hope O’Neill
25

26
27

28
                                                       1
     Case 1:16-cr-00069-NONE-SKO Document 887 Filed 08/21/20 Page 2 of 2

 1

 2
                                                  ORDER
 3

 4           Having received and reviewed the request to seal Exhibit 4 to the Motion for
 5    Compassionate Release filed by defendant (Doc. No. 885), the court finds good cause for the
 6    sealing of that exhibit and therefore GRANTS the request.
 7    IT IS SO ORDERED.
 8
         Dated:    August 20, 2020
 9                                                    UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
